1

2

3

4                                        UNITED STATES DISTRICT COURT

5                                            DISTRICT OF NEVADA

6                                                        ***
      BARBARA ANN ENGLISH,
7
                            Plaintiff,
8                                                           2:19-cv-01176-APG-VCF
      vs.                                                   ORDER
9
      TIMOTHY ALAN BOWMAN, et al.,
10
                            Defendants.
11

12
            Before the court is Plaintiff’s Ex Parte Motion to Extend Deadline for Service of Complaint and

13   Motion for Service by Publication (ECF No. 24). Since this motion is filed as ex-parte, Defendant JB

14   Hunt Transport, Inc. received no notice of the filing of instant motion through CM/ECF. Plaintiff has not

15   provided the court with any reason to grant the relief on an ex parte basis.

16          Pursuant to Local Rule IA 7-2(b), neither party nor an attorney for any party may make an ex parte
17
     communication with the court except as specifically permitted by the local rules or the Federal Rules of
18
     Civil Procedure. Here, Plaintiff has not given good cause or any compelling reason why the instant motion
19
     was submitted to the Court without notice to defendant.
20
            Accordingly,
21
            IT IS HEREBY ORDERED that Plaintiff’s Ex Parte Motion to Extend Deadline for Service of
22
     Complaint and Motion for Service by Publication (ECF No. 24) will be briefed in the ordinary course.
23
            The Clerk of Court is directed to remove the ex parte status on Plaintiff’s Ex Parte Motion (ECF
24

25   No. 24).
           IT IS FURTHER ORDERED that a hearing on the Motion to Extend Deadline for Service of
1
     Complaint and Motion for Service by Publication (ECF No. 24) is scheduled for 10:00 AM, October 1,
2

3    2019, in Courtroom 3D.

4          DATED this 9th day of September, 2019.

5                                                            _________________________
                                                             CAM FERENBACH
6                                                            UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
